Citation Nr: 0728056	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-38 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a rating in excess of 40 percent for a 
perforated peptic ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1978 to February 1985.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued the 40 percent rating 
assigned for perforated peptic ulcer, status post antrectomy, 
vagotomy and Billroth II anastomosis with dumping syndrome, 
malabsorption and history of anemia.  In July 2007, the 
veteran testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that the veteran has been 
(and may again be) a homeless veteran.  In such cases, VA has 
heightened responsibilities.

It appears that pertinent medical records remain outstanding.  
On his November 2004 Form 9 and during his July 2007 video 
conference hearing, the veteran indicated that all relevant 
evidence had not been obtained or considered by the RO.  More 
specifically, during his hearing he testified that he 
received regular recent treatment at the VA Hospital in 
Dallas for the claimed condition.  As the last dated 
treatment records included in the c-file are dated from 2004, 
more recent records may have a bearing on the veteran's 
claim.  As such records are constructively of record, they 
must be secured.  

During his July 2007 video conference hearing, the veteran 
indicated that his claimed condition has increased in 
severity since his last VA examination in February 2004.  The 
allegation of increased disability is plausible, as more than 
three years have passed since the veteran was last examined, 
and the veteran is competent to observe that his perforated 
peptic ulcer disorder progressed in severity.  In addition to 
his prior complaints, he now had complaints of excess phlegm, 
dizziness, constipation, dumping syndrome with every meal, 
and has to lie down for hours at a time.  He stated that he 
now weighed 135 pounds, a difference of 20 pounds since the 
VA examination.  He alleged malnutrition and was not sure 
whether or not more recent treatment records would show that 
he was anemic.  He also was told that he had associated liver 
problems.  A contemporaneous VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for 
perforated peptic ulcer since 2004.  The 
RO should obtain complete records (those 
not already secured) of such treatment 
from all sources identified, specifically 
including treatment records from the VA 
Hospital in Dallas. 

2.  The veteran should be scheduled to 
undergo a VA examination to determine the 
nature and severity of his service-
connected perforated peptic ulcer.  All 
necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  Following completion of the 
examination, the examiner should offer an 
opinion as to whether this disorder is 
manifested by nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  
A complete rationale should be given for 
all opinions and conclusions expressed.

3.  The RO/AMC should re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



